Citation Nr: 9931859	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-24 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD), claimed to have resulted from treatment at a 
VA medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied benefits 
under 38 U.S.C.A. § 1151 for PTSD with depression, claimed to 
have resulted from treatment at a VA medical facility.  

The Board notes that, in a January 1996 rating decision, the 
RO denied benefits under 38 U.S.C.A. § 1151 for residuals of 
a pulmonary embolus, claimed to have resulted from treatment 
at a VA medical facility (the same treatment at issue in the 
claim addressed in the present matter before the Board).  
Subsequently, in a September 1998 rating decision, the RO 
again denied the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for residuals of a pulmonary embolus, 
claimed to have resulted from treatment at a VA medical 
facility.  The veteran did not express his disagreement with 
either of those determinations, and that issue has not been 
certified for appellate review.  Therefore, it is not before 
the Board and will not be addressed in this decision.  

The Board further notes that, in his March 1999 Written Brief 
Presentation, the veteran's representative indicated that the 
issue of entitlement to service connection for PTSD was in 
appellate status.  However, upon review of the record, the 
Board finds that this issue has not yet been adjudicated by 
the RO.  In his October 1996 claim, the veteran asserted that 
he had developed PTSD as a result of his "near death 
experience" at the Philadelphia VAMC after his surgery in 
January 1985.  He did not assert that he had PTSD as a result 
of his military service.  Therefore, the Board concludes that 
the issue of entitlement to service connection for PTSD is 
not in appellate status at this time.  Nevertheless, the 
Board points out that, at his September 1997 VA examination, 
the veteran discussed in-service stressors.  He also 
discussed his military service in a March 1998 statement to 
the RO.  Therefore, it appears that the veteran may have 
raised the issue, and the matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran underwent surgery to remove tumors on his 
bladder at a VA Medical Center in Philadelphia, Pennsylvania, 
in January 1985; on the first post-operative day, he 
collapsed in the restroom as a result of pulmonary emboli, 
for which treatment was provided.  

3.  The veteran has not presented any medical evidence in 
support of his claim that he has a psychiatric disorder, 
including PTSD, as a result of the treatment provided at the 
VA facility in January 1985.  

4.  The claim for benefits under the provisions of 
38 U.S.C.A. § 1151 is not plausible under the law, as there 
is no medical evidence that the veteran has any additional 
disability as a result of VA hospitalization, or VA medical 
or surgical treatment.  


CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a psychiatric disorder, including PTSD, claimed 
to have resulted from treatment at a VA medical facility, is 
not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 
38 C.F.R. § 3.358 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A VA hospital summary from the Philadelphia, Pennsylvania, VA 
Medical Center (VAMC), indicates that the veteran was 
hospitalized at that facility from January 21, 1985, to 
February 20, 1985.  He presented with complaints of severe 
urinary frequency and nocturia, and was admitted for further 
evaluation.  He underwent urodynamics and a cystoscopy, which 
revealed an occlusive prostate.  On January 29, 1985, he 
underwent a transurethral resection of a bladder tumor and a 
random bladder biopsy.  The biopsy showed grade two 
transitional cell carcinoma of the bladder, without muscular 
invasion.  It was noted that the procedure went very well.  
However, on the first post-operative day, the veteran was 
found to be severely dyspneic and weak.  Blood gas was 2 of 
55 on room air.  An electrocardiogram revealed a normal sinus 
rhythm, and a chest X-ray showed no pneumonia or infiltrates.  
Perfusion and ventilation scans revealed multiple pulmonary 
emboli.  A central venous catheter was inserted, and he was 
supported with fluids, nasal oxygen, and Heparin.  
Subsequently, he was switched to Coumadin, and then 
discharged in stable condition.  It was noted that he should 
follow-up at the Coagulation Clinic for regulation of the 
Coumadin.  

A discharge summary from the Philadelphia VAMC indicates that 
the veteran was re-hospitalized from May 2, 1985, to May 7, 
1985, for re-examination with cystoscopy.  There was no 
evidence of a recurrence of the bladder tumor, and he was 
able to void without any problems.  

In an April 1995 statement, the veteran reported that he was 
hospitalized at the Philadelphia VAMC in January 1985, and 
underwent surgery to remove bladder tumors.  He further 
stated that, on the first post-operative day, he entered the 
bathroom but was unable to breathe.  He began to lose 
consciousness, and rang the panic button.  He indicated that 
his roommate at the hospital later told him that a "code 
blue" had been called, and that the doctors revived him by 
shocking his heart.  It was later discovered that he had 
pulmonary emboli, which were treated with medication.  He 
related that, after the incident, he was unable to do work of 
any kind and took blood thinners for a year and a half.  

A handwritten memorandum from a VA staff psychiatrist, dated 
in December 1996, reported that the veteran was undergoing 
outpatient psychiatric treatment for symptoms of anxiety and 
PTSD.  It was also noted that he was taking medication for 
the condition.  

At a personal hearing before a hearing officer at the RO in 
July 1997, the veteran testified that, during his 
hospitalization at the Philadelphia VAMC, he felt sick after 
the surgery so he staggered to the bathroom.  When he got to 
the stall, he was unable to shout for help because his lungs 
had shut down and his heart stopped.  He pressed the panic 
button and then fell to the floor unconscious.  He further 
related that, as he was going down, his whole life flashed 
before him.  Subsequently, he awoke with intravenous tubes 
running through him, and he was breathing through an oxygen 
mask.  It was determined that he had a massive embolism in 
his lungs which almost caused his death.  He testified that, 
at present, he continued to have flashbacks of the experience 
and believed that he would never be able to forget it.  He 
stated he had gone to see a psychiatrist, and was prescribed 
Xanax for the flashbacks and depression.  He also had to take 
Coumadin for a year and a half.  He said he experienced 
anxiety and flashbacks whenever he entered a bathroom, and 
became easily fatigued.  

At a VA psychiatric examination in September 1997, the 
veteran reported a history of emotional and physical 
problems.  He also experienced intrusive memories and 
flashbacks of his time during the war, as well as the 
incident surrounding his medical problems following the 
surgery in January 1985.  In particular, he had developed 
insomnia, and was unable to sleep without medication.  He did 
not have upsetting dreams or nightmares.  He had been 
compelled to give up driving because he could not relax 
behind the wheel of a car, and he indicated that he had 
recently become quite depressed because of his heart 
problems.  He stated that his activity level had been 
severely diminished and, when he tried to do things, he 
became anxious and nervous.  The veteran again related that, 
in 1985, he had undergone surgery for tumors in his bladder, 
and that, on the day following the surgery, he had developed 
a pulmonary embolism and gone into cardiac arrest.  He 
further recounted that, as a result of that incident, he had 
remained hospitalized for three weeks.  Currently, he said 
became easily fatigued, and had intrusive thoughts about the 
incident.  In addition, he recalled falling in the bathroom 
at the VAMC, and said he now experiences anxiety whenever he 
enters any bathroom.  

Mental status evaluation at the September 1997 examination 
revealed that the veteran was in good reality contact, with 
no signs of idiosyncratic thoughts, delusions, or 
hallucinations.  He was oriented in all three spheres, with 
good attention and concentration, and with intact memory.  
The examiner noted that the veteran frequently referred to 
concerns of death and his fear of having his heart suddenly 
stop on him.  The examiner concluded that the veteran had an 
anxiety disorder, in arrest, and an adjustment disorder with 
anxious mood disorder, secondary to his coronary and other 
health problems.  The examiner stated the opinion that there 
did not appear to be clear-cut evidence of PTSD, although he 
conceded that the veteran might have been exposed to 
stressors during his military service.  His Global Assessment 
of Functioning was approximately 58, which indicated moderate 
symptoms associated with occasional anxiety and panic 
attacks, and insomnia.  

In a March 1998 statement, the veteran essentially related 
his previous contentions, to the effect that he had suffered 
a fainting spell while he was hospitalized at a VA facility 
in 1985, had undergone surgery to remove tumors from his 
bladder, and, the day after the surgery, had gone to the 
bathroom and felt his lungs shut down.  Being unable to call 
for help, he had pressed the panic button.  He stated that he 
was treated successfully, but came close to dying.  He 
further reiterated that it was later discovered he had 
massive pulmonary emboli, and that, since that incident, he 
experienced flashbacks and had difficulty sleeping.  




II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  However, those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted in the Introduction above, the veteran filed the 
present claim for benefits under section 1151 in October 
1996.  Therefore, under the statute and the opinion of the 
General Counsel cited above, the present claim has been 
adjudicated by the RO, and is being reviewed by the Board, 
under the version of 38 U.S.C.A. § 1151 extant before the 
enactment of the statutory amendment, as interpreted in the 
Gardner decisions, supra, and under the interim rule issued 
by the Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, neither VA fault nor an 
event not reasonably foreseeable would be required for the 
claim to be granted.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Thus, the threshold question for any claim, including one 
filed under the provisions of 38 U.S.C.A. § 1151, is whether 
the claimant has presented a well-grounded claim.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that the 
Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.  

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, ___ Vet.App. 
___, No. 98-551, slip op. at 3 (Oct. 1, 1999).  

Initially, the Board notes that compensation may be paid 
under 38 U.S.C.A. § 1151 for psychiatric as well as physical 
disability incurred or aggravated as the result of a VA 
examination or medical treatment at a VA facility.  See 
VAOPGCPREC 01-99.  

A review of the evidence in this case reflects that the 
veteran underwent surgery at the Philadelphia VAMC in January 
1985.  On the first post-operative day, he attempted to go to 
the bathroom and collapsed.  It was determined that he had 
pulmonary emboli which were treated immediately.  His 
condition resolved and he was discharged three weeks later.  
The veteran asserts that he has experienced flashbacks and 
anxiety as a result of his near-death experience.  He also 
indicates that he has had difficulty sleeping since the 
incident.  However, he has not presented any medical evidence 
to show that he has a psychiatric disorder, including PTSD, 
as a result of the treatment provided at the VA facility in 
January 1985.  Upon VA examination in September 1997, the 
examiner determined that the veteran had an anxiety disorder, 
in arrest, and an adjustment disorder with anxious mood 
disorder secondary to his coronary and other health problems.  
He did not attribute the veteran's symptoms to any VA 
treatment.

The Board notes that we are not empowered to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Thus, based upon the medical evidence, we must 
conclude that the veteran does not have additional 
psychiatric disability that resulted from VA hospitalization, 
or medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), 
(2).  

While the Board does not doubt the sincerity of the veteran's 
contention that his treatment at the Philadelphia VAMC 
resulted in additional disability, we note that he has not 
met his burden of presenting evidence of a well-grounded 
claim under section 1151 merely by presenting his own 
assertions, or those of his representative on his behalf, 
however strongly they may be felt because, as lay persons, 
they are not competent to offer medical opinions.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998).  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence before us in this appeal, that the veteran 
has not demonstrated that his claimed psychiatric disorder, 
including PTSD, resulted from the treatment provided by the 
Philadelphia VAMC in January 1985.  Accordingly, the claim is 
not well grounded, and benefits under section 1151 may not be 
granted.  

ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a psychiatric disorder, including PTSD, claimed as 
a result of treatment provided at a VA medical facility, is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

